FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2022

                                      No. 04-22-00071-CR

                                       Eric Daniel AULD,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B16861
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER

        Based on our August 16, 2022 order, Appellant’s brief is due on August 26, 2022. On
August 19, 2022, Appellant filed another motion for an extension of time to file the brief and the
brief. Appellant’s brief is deemed timely filed.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court